Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US Patent Application No. 16/801,167, filed February 26, 2020, issued as US Patent No. 11,187,526. Any information considered in the parent application has been considered in the instant application.
The specification, abstract, drawings and claims of November 29, 2021 are under examination.
It is noted that the instant claims are identical to the claim set of February 26, 2020 in the parent application, which were treated in the Office Action of April 28, 2021 in the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 3, 8, 14, the language "corresponds to a flow restrictor" renders the claim indefinite because the language is unclear. The language does not positively set forth a flow restrictor nor does the language positively set forth a relationship between the ports and the flow restrictor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document (WO 2018042796 A1, hereafter '796, machine translation attached). US Pub 20190193200 A1 is an English language equivalent of the '796 document. Document citations are directed to the '200 document.
Regarding Claim(s) 1, '796 teaches a system for determination of warpage in a workpiece supported by a non-contact support platform, the system comprising: a surface (10) comprising a plurality of pressure ports (pores of porous member 22, 32) and a plurality of fluid evacuation ports (27) on the surface; a supply system (Figure 13), comprising a pressure supply (41) connected to the plurality of pressure ports on the surface and configured to supply pressure at a substantially constant level and cause a fluid to flow out of the plurality of pressure ports, so as to support a workpiece by fluid- bearing formed under the workpiece; and at least one flowmeter (44_1), coupled to a controller (43_1) and configured to measure the flowrate at the surface. The language "wherein the workpiece is determined to be warped when the measured flowrate is outside a predefined flowrate range" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.
Regarding Claim(s) 2, '796 teaches a vacuum source [Para. 75, "vacuum pump"] connected to the evacuation ports.
Regarding Claim(s) 5, the flowmeter is positioned on a line supplying a region of the surface. The language "wherein the workpiece is determined to be warped in the area supplied by the line which the flowmeter is measuring" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.
Regarding Claim(s) 11, '796 teaches a system for determination of warpage in a workpiece supported by a non-contact support platform, the system comprising: a surface (10) comprising a plurality of pressure ports (pores of porous members 22, 32) and a plurality of fluid evacuation ports (27) on the surface; a supply system (Figure 13), having known relationship between pressure and flowrate for a flat supported workpiece, the supply system comprising a pressure supply (41) connected to the plurality of pressure ports on the surface and configured to supply pressure and cause a fluid to flow out of the plurality of pressure ports, so as to support a workpiece by fluid-bearing formed under the workpiece; and at least one flowmeter (44_1) or at least one manometer, coupled to a controller (43_1) and configured to measure the flowrate or the pressure in the supply system or at the surface, wherein the workpiece is determined to be warped when the measured flowrate or pressure is outside a predefined range. The supply system would have a known relationship between pressure and flowrate based on the principles of fluid mechanics. The language "wherein the workpiece is determined to be warped when the measured flowrate is outside a predefined flowrate range" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.
Regarding Claim(s) 13, '796 teaches a vacuum source [Para. 75, "vacuum pump"] connected to the evacuation ports.
Regarding Claim(s) 15, the flowmeter is positioned on a line supplying a region of the surface. The language "wherein the workpiece is determined to be warped in the area supplied by the line which the flowmeter is measuring" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassour et al. (USPN 7604439) in view of '796 and DeHaas et al. (USPN 6788991).
Regarding Claim(s) 1, Yassour et al. teaches a system for determination of warpage in a workpiece supported by a non-contact support platform (102), the system comprising: a surface (140) comprising a plurality of pressure ports (114) and a plurality of fluid evacuation ports (106) on the surface; a supply system, comprising a pressure supply (116) connected to the plurality of pressure ports on the surface and configured to supply pressure at a substantially constant level and cause a fluid to flow out of the plurality of pressure ports, so as to support a workpiece by fluid- bearing formed under the workpiece. The language "wherein the workpiece is determined to be warped when the measured flowrate is outside a predefined flowrate range" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function. Yassour et al. fails to teach at least one flowmeter, coupled to a controller and configured to measure the flowrate at the surface. '796 teaches a flowmeter (44_1) as described above. DeHaas et al. (USPN 6788991) teaches a system for supporting a wafer (200) on a fluid bearing (by channels 300 in pins 108). DeHaas et al. further teaches a sensor (400) for sensing a property of the fluid flow in the channel, wherein the property could be pressure or flow rate [Col. 10:58-61]. The measurement is monitored by a controller and is used to indicate if the wafer is level [Col. 2:65-67]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a flowmeter to monitor the workpiece on the fluid bearing. 
Regarding Claim(s) 2, Yassour et al. teaches a vacuum source (118).
Regarding Claim(s) 3, Yassour et al. teaches flow restrictors (112).
Regarding Claim(s) 5, Yassour et al. fails to teach the at least one flowmeter is positioned on a line supplying a region of the surface.  '796 teaches the flowmeter is positioned on a line supplying a region of the surface. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to position the flow in a line to display the flow rate through the line. The language "wherein the workpiece is determined to be warped in the area supplied by the line which the flowmeter is measuring" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassour et al. in view of '796 and DeHaas et al. as applied to claim 1 above, and further in view of Oelke et al. (USPN 3637362).
Regarding Claim(s) 4, Yassour et al. teaches at least one pressure sensor [Col. 12:34], coupled to a controller (134) and configured to measure the pressure at the surface, yet fails to teach at least one manometer coupled to the controller and configured to measure pressure at the non-contact support platform. Oelke et al. (USPN 3637362) teaches using a manometer to measure the pressure in a gas cushion [Col. 5:52-56]. Manometers are well-known pressure sensors. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a manometer for the pressure sensor of Yassour et al. to measure pressure since such substitution would have yielded predictable results.
Claim 6-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassour et al. (USPN 7604439) in view of Oelke et al. (USPN 3637362).
Regarding Claim(s) 6, Yassour et al. (USPN 7604439) teaches a system for determination of warpage in a workpiece supported by a non-contact support platform (102), the system comprising: a surface (140) comprising a plurality of pressure ports (114) and a plurality of fluid evacuation ports (106) on the surface; a supply system, comprising a pressure supply (116) connected to the plurality of pressure ports on the surface and configured to maintain a substantially constant flowrate and evacuate a fluid into the plurality of evacuation ports, so as to support a workpiece by fluid-bearing formed under the workpiece; and at least one pressure sensor [Col. 12:34], coupled to a controller (134) and configured to measure the pressure at the surface. The language "wherein the workpiece is determined to be warped when the measured pressure is outside a predefined pressure level" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function. Yassour et al. fails to teach a manometer. Oelke et al. (USPN 3637362) teaches using a manometer to measure the pressure in a gas cushion [Col. 5:52-56]. Manometers are well-known pressure sensors. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a manometer for the pressure sensor of Yassour et al. to measure pressure since such substitution would have yielded predictable results. 
Regarding Claim(s) 7, Yassour et al. teaches a vacuum source (118).
Regarding Claim(s) 8, there are flow restrictors (112).
Regarding Claim(s) 10, Yassour et al. teaches the at least one pressure device is positioned in at least a portion of the non-contact support platform (as the manifold 150 is in the platform). The language "wherein the workpiece is determined to be warped in an area corresponding to the position of the at least one manometer" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function. Yassour et al. fails to teach a manometer, which is taught by Oelke et al. (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a manometer for the pressure sensor of Yassour et al. to measure pressure since such substitution would have yielded predictable results.
Regarding Claim(s) 11, Yassour et al. teaches a system for determination of warpage in a workpiece supported by a non-contact support platform (102), the system comprising: a surface (140) comprising a plurality of pressure ports (114) and a plurality of fluid evacuation ports (106) on the surface; a supply system, having known relationship between pressure and flowrate for a flat supported workpiece, the supply system comprising a pressure supply (150) connected to the plurality of pressure ports on the surface and configured to supply pressure and cause a fluid to flow out of the plurality of pressure ports, so as to support a workpiece by fluid-bearing formed under the workpiece; and at least one pressure sensor  [Col. 12:34], coupled to a controller (134) and configured to measure the flowrate or the pressure in the supply system or at the surface. The language "wherein the workpiece is determined to be warped when the measured flowrate is outside a predefined flowrate range" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function. Yassour et al. fails to teach at least one flowmeter or at least one manometer. Oelke et al. teaches using a manometer to measure the pressure in a gas cushion [Col. 5:52-56]. Manometers are well-known pressure sensors. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a manometer for the pressure sensor of Yassour et al. to measure pressure since such substitution would have yielded predictable results.
Regarding Claim(s) 12, Yassour et al. teaches the at least one pressure device is positioned in at least a portion of the non-contact support platform (as the manifold 150 is in the platform). The language "wherein the workpiece is determined to be warped in an area corresponding to the position of the at least one manometer" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function. Yassour et al. fails to teach a manometer, which is taught by Oelke et al. (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute a manometer for the pressure sensor of Yassour et al. to measure pressure since such substitution would have yielded predictable results.
Regarding Claim(s) 13, Yassour et al. teaches a vacuum source (118).
Regarding Claim(s) 14, there are flow restrictors (112).
Claim 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yassour et al. in view of Oelke et al. as applied to claim 6 above, and further in view of '796 and DeHaas et al.
Regarding Claim(s) 9, Yassour et al. fails to teach at least one flowmeter coupled to the controller and configured to measure flowrate at the surface. '796 teaches a flowmeter (44_1) as described above. DeHaas et al. (USPN 6788991) teaches a system for supporting a wafer (200) on a fluid bearing (by channels 300 in pins 108). DeHaas et al. further teaches a sensor (400) for sensing a property of the fluid flow in the channel, wherein the property could be pressure or flow rate [Col. 10:58-61]. The measurement is monitored by a controller and is used to indicate if the wafer is level [Col. 2:65-67]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a flowmeter to monitor the workpiece on the fluid bearing.
Regarding Claim(s) 15, Yassour et al. fails to teach the at least one flowmeter is positioned on a line supplying a region of the surface.  '796 teaches a flowmeter (44_1) as described above. '796 teaches the flowmeter is positioned on a line supplying a region of the surface. DeHaas et al. (USPN 6788991) teaches a system for supporting a wafer (200) on a fluid bearing (by channels 300 in pins 108). DeHaas et al. further teaches a sensor (400) for sensing a property of the fluid flow in the channel, wherein the property could be pressure or flow rate [Col. 10:58-61]. The measurement is monitored by a controller and is used to indicate if the wafer is level [Col. 2:65-67]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a flowmeter to monitor the workpiece on the fluid bearing. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to position the flow in a line to display the flow rate through the line. The language "wherein the workpiece is determined to be warped in the area supplied by the line which the flowmeter is measuring" does not set forth any structural or functional limitation. If it is intended to be a functional limitation, it should recite what structure performs the function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the parent application are included on the attached PTO-892. USPN 11446762 is the issued patent of US Pub 20190193200 A1. USPN 11456195 discloses determining warpage of a workpiece using temperature sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653